Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 1 of 33 PagelD #: 72

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA
INDIANAPOLIS DIVISION

JOHN M. KLUGE,
Plaintiff,

Vv.

BROWNSBURG COMMUNITY
SCHOOL CORPORATION,

DR. JAMES SNAPP, Superintendent
of Brownsburg Community School
Corporation, in his official capacity;
PHIL UTTERBACK, President of the
Brownsburg Community School
Corporation School Board, in his
official capacity; JODI GORDON,
Human Resources Director of
Brownsburg Community School
Corporation, in her official capacity;
and DR. BRET DAGHE, Principal of
Brownsburg Community School
Corporation High School, in his
official capacity,

Defendants.

aaa aaa SC SS SC

CASE NO. 1:19-cv-2462

FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

Nature Of The Case

1. Plaintiff, John M. Kluge, files his first amended complaint as a matter of

course under FRCP 15(a)(1)(A), within 21 days of serving his original complaint

on June 24, 2019. Mr. Kluge brings this action to remedy discrimination,

harassment, and retaliation by Defendants on the basis of religion in the

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;

First Amended Complaint and Jury Demand

Page 1 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 2 of 33 PagelD #: 73

terms, conditions, and privileges of employment, in violation of Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. ("Title VII").

2. Mr. Kluge also brings this action against Defendants for violating his
First Amendment rights to free speech and free exercise of religion, violating
the unconstitutional conditions doctrine, depriving him of due process and
equal protection of law, for retaliating against him for exercising his First
Amendment rights, and for denying him his right to exercise his religion under
the Indiana Constitution. Thus, this action concerns the denial of Mr. Kluge’s
fundamental and clearly established rights under the Free Speech and Free
Exercise Clauses of the First Amendment, the unconstitutional conditions
doctrine, the Due Process and Equal Protection Clauses of the Fourteenth
Amendment, and Article 1, §§ 2 and 3, of the Indiana Constitution.

3. Mr. Kluge also brings claims against Defendants for intentional infliction
of emotional distress and fraud, in violation of the common law of the State of
Indiana.

Jurisdiction And Venue

4. This civil rights action raises federal questions under the United States
Constitution, particularly the First and Fourteenth Amendments, the Civil
Rights Act of 1871, 42 U.S.C. § 1983, and Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq.

5. Jurisdiction of this Court is invoked under 28 U.S.C. §§ 1331 and

1343(a)(4), and 42 U.S.C. §§ 2000e-(5) and 2000e-(16).

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 2 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 3 of 33 PagelD #: 74

6. This Court has authority to award the requested damages under 28
U.S.C. § 1343; the requested declaratory relief pursuant to 28 U.S.C. 8§ 2201-
2202; the requested injunctive relief pursuant to 28 U.S.C. § 1343 and Fed. R.
Civ. P. 65; and costs and attorneys’ fees under 42 U.S.C. § 1988.

7. This Court has supplemental jurisdiction over the state law claim(s)
made herein under 28 U.S.C. § 1367.

8. Venue is proper in this district and division under 28 U.S.C. § 1391/(b)
and § 706(f)(3) of Title VI, 42 U.S.C. § 2000e-5(f)(3), because Defendants reside
in this district and division and/or all of the acts described in this Complaint
occurred in this district and division.

Exhaustion

9. Mr. Kluge filed a charge of discrimination against BCSC with the Equal
Employment Opportunity Commission (“EEOC”) on June 26, 2018, and an
amended charge on June 29, 2018, complaining of the acts of religious
discrimination, harassment, and retaliation alleged herein.

10. On March 13, 2019, more than 180 days after the filing of his charge,
the Department of Justice Civil Rights Division issued Mr. Kluge, via Certified
Mail No. 7003 0500 0002 5072 1954, a Notice of Right to Sue Within 90 Days,
authorizing Mr. Kluge to file suit against defendant BCSC under Title VII.

11. The DOJ’s Notice of Right To Sue was received and signed for by Mr.
Kluge’s counsel on March 25, 2019.

12. The original complaint was filed within 90 days of receipt of the DOUJ's

Notice of Right to Sue Within 90 Days.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 3 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 4 of 33 PagelD #: 75

13. Mr. Kluge has complied fully with all prerequisites to jurisdiction in
this Court under Title VII, and jurisdiction is proper under § 706(f)(3) of Title
VII, 42 U.S.C. § 2000e-5(f)(3).

14. Mr. Kluge also filed a tort claims notice under I.C. 34-13-3-8 et seq.,
and a notice under I.C. 34-13-3.5-4, advising BCSC and the appropriate state
agency of one or more claim(s) by Mr. Kluge against BCSC, an Indiana public
school corporation, under the laws of the United States and/or the laws of the
State of Indiana. A copy of the referenced notices was hand-delivered by Mr.
Kluge’s counsel to the BCSC Board of Trustees and BCSC Superintendent, Dr.
James Snapp, at a public board meeting on July 9, 2018. Mr. Kluge’s counsel
then mailed a copy of the tort claims notice and notice of claim(s) against an
Indiana public school corporation, under I.C. 34-13-3-8 et seq., and I.C. 34-13-
3.5-4, respectively, on July 11, 2018, to the Indiana Political Subdivision Risk
Management Commission, 311 W. Washington St., Suite 103, Indianapolis, IN
46204, via certified mail, tracking number 70083230000221194572. USPS
Tracking shows that the notice was delivered to the Commission on July 13,
2018.

Parties

15. Plaintiff Kluge is a citizen and resident of the United States and the
County of Hendricks, State of Indiana.

16. Defendant BCSC is an Indiana community school corporation doing
business in the Southern District of Indiana and is subject to the jurisdiction

of this Court.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 4 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 5 of 33 PagelD #: 76

17. Defendant BCSC is an independent corporate body able to sue and be
sued and enter into contracts. As such, BCSC is a “person” under 42 U.S.C. §
1983 and subject to suit.

18. At all times relevant, BCSC was and is an employer within the
meaning of 42 U.S.C. § 2000e-(b).

19. Dr. James Snapp was at all times relevant the Superintendent of the
BCSC; Phil Utterback was at all times relevant the President of the BCSC
School Board, Jodi Gordon was at all times relevant the Human Resources
Director of the BCSC; and Dr. Bret Daghe was at all times relevant the
Principal of Brownsburg High School.

20. Defendants Snapp, Utterback, Gordon, and Daghe, acting in their
official capacities, are “persons” under 42 U.S.C. § 1983 and subject to suit.

Allegations Common To All Causes Of Action

21. Mr. Kluge became employed by Defendant BCSC in August of 2014 as
a Music and Orchestra Teacher.

22. Mr. Kluge is a Christian and has been since before BCSC employed
him.

23. Mr. Kluge’s sincerely-held religious beliefs include a belief that it is
sinful to promote gender dysphoria.

24. Mr. Kluge’s performance while employed at Defendant BCSC met and
exceeded BCSC's legitimate expectations at all times, and his written

performance evaluations were positive.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 5 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 6 of 33 PagelD #: 77

25. During Mr. Kluge’s employment, his music students received multiple
awards for their performances.

26. Mr. Kluge was terminated on May 25, 2018, because of a conflict
between his sincerely-held religious beliefs and Defendant BCSC's gender
dysphoria speech code.

27. At the time of Mr. Kluge's termination, he was earning a base salary of
$46,250, a music director stipend of $5,200, and fringe benefits.

28. Inearly 2017, Defendant BCSC began encouraging teachers to affirm
childhood gender dysphoria.

29. While no formal policy was introduced, Defendants encouraged its
faculty to affirm students who were experiencing gender dysphoria.

30. In May of 2017, Mr. Kluge communicated to Defendants a conflict
between his sincerely-held religious beliefs and affirming gender dysphoria.

31. Mr. Kluge is a professing evangelical Christian who strives to live by
his faith on a daily basis.

32. Mr. Kluge’s Christian faith governs the way he thinks about human
nature, marriage, gender, sexuality, morality, politics, and social issues, and it
causes him to hold sincerely-held religious beliefs in these areas.

33. Mr. Kluge’s sincerely-held religious beliefs are drawn from the Bible.

34. Mr. Kluge believes that God created mankind as either male or female,
that this gender is fixed in each person from the moment of conception, and

that it cannot be changed, regardless of an individual’s feelings or desires.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 6 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 7 of 33 PagelD #: 78

35. Mr. Kluge also believes he cannot affirm as true ideas and concepts
that he deems untrue and sinful, as this would violate Biblical injunctions
against dishonesty, lying, and effeminacy.

36. Mr. Kluge also believes that he is required to treat each person with
dignity, love, and respect, as each individual is created in God’s image; this
regularly manifested itself in kindness and helpfulness toward students,
including students with gender dysphoria.

37. Mr. Kluge’s sincerely held religious beliefs cause him to object to
communicating a community school corporation-mandated ideological message
regarding gender dysphoria that he does not believe, that he does not wish to
communicate, that he believes promotes a destructive lifestyle, and that
contradicts—and would force him to violate—his sincerely-held religious
beliefs.

38. During the summer of 2017, Defendant BCSC began to allow students
experiencing gender dysphoria to use the bathroom of their choice and to
change their legal birth names on the BCSC database (known as “Power
School”) to a new, transgender name, which was not the students’ legal names.

39. BCSC employees, including Mr. Kluge, were instructed to use the
transgender students’ preferred names—names based upon the students’
gender dysphoria.

40. After Mr. Kluge communicated to BCSC Superintendent, Defendant

Snapp, that the requirement conflicted with Mr. Kluge's religious beliefs, on

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 7 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 8 of 33 PagelD #: 79

July 27, 2017, Defendant Snapp told Mr. Kluge he could use the transgender
names, say he was forced to resign from BCSC, or be terminated without pay.
41. Because Mr. Kluge refused to affirm gender dysphoria, Defendant
Snapp, initiated an administrative leave of absence for Mr. Kluge, pending

termination.

42. Defendant Daghe issued Mr. Kluge an ultimatum on Friday, July 28,
2017, mandating use of transgender preferred names, and giving Mr. Kluge
until noon on Monday, July 31st to decide if he would comply.

43. On July 31st, Mr. Kluge met with Superintendent, Defendant Snapp,
and Human Resources Director, Defendant Gordon, to discuss Defendants’
ultimatum. Mr. Kluge requested an accommodation for his religious beliefs,
and he proposed a reasonable accommodation that consisted of addressing all
students by their last names only, similar to a sports coach.

44. Defendants Snapp and Gordon, on behalf of Defendant BCSC, agreed
to Mr. Kluge’s accommodation; inserted handwritten language in the July 28
communication from Defendant Daghe approving the last names only
accommodation and also indicating that Mr. Kluge would not be required to
distribute student uniforms; and Defendant Gordon initialed the
accommodation, while Mr. Kluge signed and dated that document. An accurate
copy of the approved accommodation is attached as Exhibit A.

45. Despite the written accommodation, on August 7, 2017, Defendants’
School Board administered a suspension to Mr. Kluge for July 27 and 28,

2017, in response to Defendant Snapp’s previous action.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 8 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 9 of 33 PagelD #: 80

46. Although Kluge’s accommodation created no undue hardship for
Defendants and no defendant has identified in writing any claimed undue
hardship, Defendant Daghe met with Mr. Kluge on December 13, 2017, and
told him the accommodation created “tension,” and that Mr. Kluge should
resign by year-end.

47. Nothing dramatic occurred between July 31, 2017, and December 31,
2017; there were no student protests, there were no written complaints about
Mr. Kluge’s use of last names for all students, there were no classroom
disturbances, and there were no cancelled classes; instead, the accommodation
worked as intended and Mr. Kluge’s students excelled. For example: Mr.
Kluge’s extra curricular chamber ensemble and jazz program had record
numbers of participation in the 2017-2018 school year; Mr. Kluge had many
students advance to the state level at their solo and ensemble competition in
the spring semester of 2018; and Mr. Kluge’s three curricular orchestras and
extra-curricular jazz orchestra all received gold ratings at their ISSMA
competitions in the spring of 2018, and the Symphony Orchestra even received
a "Gold with Distinction" rating, its best ever in the history of the program.

48. Defendants simply decided not to accommodate or tolerate Mr.
Kluge’s sincerely-held religious beliefs any longer.

49. Defendant Daghe met with Mr. Kluge again on January 17, 2018, and
reiterated his request that Mr. Kluge resign by the end of the school year.

50. On February 6, 2018, Director of Human Resources, Defendant

Gordon, told Mr. Kluge his religious accommodation was being withdrawn,

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 9 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 10 of 33 PagelD #: 81

since students were offended at the use of last names, although Mr. Kluge
never told his students why he was referring to them by their last names.

51. Although Defendant Gordon told Mr. Kluge that students were
offended by his use of last names, she provided no evidence supporting her
assertion.

52. Mr. Kluge told Defendant Gordon in that February 6th meeting that
she was discontinuing a reasonable accommodation for his sincerely-held
religious beliefs.

53. Mr. Kluge explained again that he believes encouraging students to
present themselves as the opposite sex by calling them an opposite-sex first
name is sinful and potentially harmful to the students.

54. Defendants never identified, either verbally or in writing, any undue
hardship associated with Mr. Kluge’s last names only accommodation.

55. And Defendants never identified any legitimate—let alone
compelling—government interest in forcing Mr. Kluge to use transgender
terminology.

56. Instead, Defendants simply desired to promote and accommodate
gender dysphoria over sincerely-held religious beliefs.

57. Defendant Gordon, on behalf of Defendant BCSC, advised Mr. Kluge
that he could either resign by May 1, 2018, and be paid over the summer, or be
fired, without pay, and Defendant Gordon agreed that he could submit a

conditional resignation.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 10 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 11 of 33 PagelD #: 82

58. Defendant Gordon accepted a conditional resignation from Mr. Kluge
on April 30, 2018, after she agreed that one condition was that his resignation
would not be processed or shown to anyone, including any administrator, until
May 29, 2018; and after she further agreed that another condition was that he
could withdraw his resignation prior to that time. An accurate copy of Mr.
Kluge’s conditional resignation is attached as Exhibit B.

59. Thereafter, on May 25, 2018, Mr. Kluge delivered to Defendant
Gordon’s office a time-stamped letter of rescission of his resignation. The time-
stamp shows it was received at 2:33 p.m. An accurate copy of Mr. Kluge’s
rescission is attached as Exhibit C.

60. But in spite of receiving Mr. Kluge’s rescission of his resignation, and
in spite of agreeing not to process the resignation or share it with any
administrator until May 29, 2018, Defendant Gordon processed Mr. Kluge’s
resignation on May 25th, within two hours after he rescinded it; thereby
violating all of the conditions Defendants agreed to before Mr. Kluge submitted
the resignation.

61. When Defendants told Mr. Kluge he could submit a conditional
resignation and then accepted Mr. Kluge’s conditional resignation, they had no
intention of honoring the conditions he attached to his resignation, but instead
planned on treating Mr. Kluge’s resignation as unconditional upon receipt and
claiming that he voluntarily resigned his position.

62. Subsequently, Defendants and the BCSC School Board accepted Mr.

Kluge’s resignation as if it was submitted unconditionally.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 11 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 12 of 33 PagelD #: 83

63. On the night of May 25, 2018, Defendants locked Mr. Kluge out of the
BCSC buildings and internet, and posted his job as vacant.

64. Defendants’ application of the BCSC gender dysphoria policies
provides few objective guidelines, standards, or criteria for school employees,
including faculty members like Mr. Kluge, to use when deciding what
constitutes gender dysphoria or gender discrimination, thereby granting
Defendants overbroad discretion to restrict expression.

65. The majority of Defendants’ gender dysphoria policies and practices
were informal and unwritten.

66. But at a faculty meeting in early 2018, Defendant BCSC distributed
an 11-page document entitled, “Transgender Questions” which identifies
Defendant BCSC’s policies regarding childhood gender dysphoria and provides
answers to faculty questions regarding transgender students. An accurate copy
of Defendants’ “Transgender Questions” policy is attached as Exhibit D.

67. Defendant BCSC’s “Transgender Questions” policy indicates it was
revised in January of 2018, but no earlier written policy by that title was
provided to Defendant BCSC’s staff members, including Mr. Kluge.

68. Defendant BCSC’s “Transgender Questions” policy is vague and over-
broad in many respects; for example, in response to use of dressing rooms by
transgender students, the policy states that “fully transitioned” students may
use the dressing room of their chosen gender, while students who are not “fully

transitioned” will be provided alternate dressing locations.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 12 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 13 of 33 PagelD #: 84

69. Defendant BCSC’s “Transgender Questions” policy is vague in that it
does not define “fully transitioned,” it does not provide faculty with any idea of
how to determine whether a student is fully transitioned, and it does not
indicate what “alternate dressing locations” are available for students who are
not “fully transitioned.”

70. Moreover, the policy does not state whether a faculty member is to
require some proof from student who claims to be “fully transitioned” or simply
take the student’s word for his/her gender identity.

71. Defendant BCSC’s “Transgender Questions” policy instructs faculty to
use the new names transgender students choose as part of their gender
dysphoria.

72. Notably the “Transgender Questions” policy states, in question and
answer format:

”Are we allowed to use the student's last name only?

We have agreed to this for the 2017-2018 school year, but moving forward it

is our expectation the student will be called by the first name listed in

PowerSchool{;]|”

“Can teachers refuse to call the student by his/her preferred name? Staff

members need to call students by name in PowerSchool|;]” and

“How do teachers break from their personal biases and beliefs so that we

can best serve our students? We know this is a difficult topic for some staff

members, however, when you work in a public school, you sign up to follow

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 13 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 14 of 33 PagelD #: 85

the law and the policies/practices of that organization and that might mean

following practices that are different than your beliefs.”

73. Without mentioning Mr. Kluge’s “last names only” religious
accommodation, the “Transgender Questions” policy coincides with the
challenge to Mr. Kluge’s accommodation by Defendant Daghe in December of
2017, and the removal of his accommodation by Defendant Gordon in February
of 2018; and the policy supports Defendants’ request that Mr. Kluge resign.

74. The “Transgender Questions” policy establishes that Defendant
BCSC’s formal policy was not to allow Kluge’s last-name only accommodation—
not because it created any undue hardship, but because it violated the policy.

75. Defendant Daghe’s statement to Kluge on December 13, 2017, that
his accommodation created “tension” and he should resign, and Defendant
Gordon’s statement to Kluge on February 6, 2018, that students were offended
by use of last names, were not based on fact, but were simply pretexts for
religious discrimination, per Defendant BCSC’s new policy in direct opposition
to Mr. Kluge’s accommodation.

76. Defendants’ “Transgender Questions” policy states: “... when you work
in a public school, you sign up to follow the law and the policies/practices of
that organization and that might mean following practices that are different
than your beliefs ...”, thus suggesting that following school policies and
practices is the same as following the law, and communicating to faculty—

incorrectly—that a public school teacher’s religious beliefs or rights of

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 14 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 15 of 33 PagelD #: 86

conscience, have no legal standing and must take a “back seat” to school
policies and practices.

77. Defendants’ formal and informal policies and practices, including
their “Transgender Questions” policy, attempt to regulate and compel the
expression of individual faculty members, like Mr. Kluge, beyond any
quantifiable need in educating students.

78. Defendants, by policy and practice, apply their speech code policies to
regulate all interactions faculty members have with students in the classroom
or within the school.

79. Defendants’ directive to Mr. Kluge that he either communicate its
ideological message regarding gender dysphoria, resign, or be fired, left Mr.
Kluge with an untenable choice of maintaining his employment while violating
his sincerely-held religious beliefs on an almost daily basis, or losing his
employment—the chief financial means of support for his family.

80. The accommodation that Mr. Kluge recommended and that
Defendants agreed to, treated all students exactly the same, by referring to
their last names only.

81. The Defendants’ removal of the successful “last-names only”
accommodation based on the alleged complaints of students—who only
speculated he was using last names to avoid transgender names and
pronouns, and wanted Kluge to capitulate—does not amount to undue

hardship, but is an impermissible “heckler’s veto.”

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 15 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 16 of 33 PagelD #: 87

82. Mr. Kluge has suffered mental, emotional, financial, and reputational

harm as a result of the Defendants’ intentional actions.
Statements Of Law

83. At all times relevant to this Complaint, each and all of the acts and
policies alleged herein were attributed to Defendants who acted under color of
a statute, regulation, or custom of the State of Indiana (i.e., under color of state
law and authority).

84. Defendants knew or should have known that they were violating Mr.
Kluge’s constitutional, statutory, and contractual rights by their actions, as
described herein.

85. Mr. Kluge is suffering irreparable harm from Defendants’ speech code
policy and the way that policy has been enforced.

86. Defendants’ actions and policies, as set forth above, do not serve any
legitimate or compelling state interest and are not narrowly tailored to serve
any such interests.

87. Defendants’ transgender policies and related practices are not
narrowly tailored as applied to Mr. Kluge because his expression does not
implicate any of the legitimate interests Defendants might have.

88. Mr. Kluge has no adequate or speedy remedy at law to correct the
deprivation of his rights by Defendants.

89. Unless the policies and conduct of Defendants are enjoined, Mr. Kluge
will continue to suffer irreparable injury, including, but not limited to, damage

to reputation and damage to professional growth.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 16 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 17 of 33 PagelD #: 88

90. Under 42 U.S.C. §§ 1983, 1988, and 2000e, Mr. Kluge is entitled to
appropriate remedies for Defendants’ challenged policies, practices, and related
conduct.

First Cause Of Action
Title VII of the Civil Rights Act
Religious Discrimination - Failure to Accommodate

91. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

92. Defendants discriminated against Mr. Kluge in the terms and
conditions of his employment on the basis of Mr. Kluge’s sincerely-held
religious beliefs, by refusing to discuss an accommodation for Mr. Kluge’s
beliefs, then agreeing in writing to a “last names-only” accommodation that did
not result in any undue hardship, then removing that accommodation without
identifying any undue hardship resulting from the accommodation, and finally
coercing Mr. Kluge’s conditional resignation under threat of termination.

93. Defendants’ actions were intentional or reckless, and violated Title VII.

Second Cause Of Action
Title VII of the Civil Rights Act
Retaliation

94. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

95. Defendants retaliated against Mr. Kluge for engaging in protected

conduct, when it agreed in writing to the accommodation Mr. Kluge requested

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 17 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 18 of 33 PagelD #: 89

for his religious beliefs, then removed that accommodation—without any
showing of undue hardship—and told Mr. Kluge he could use transgender
names and pronouns, resign, or be terminated.

96. Defendants’ actions were reckless or intentional, and violated Title VII.

Third Cause Of Action
Title VII of the Civil Rights Act
Hostile Environment Based on Religion

97. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

98. Defendants created a hostile work environment—based on Kluge’s
sincerely-held religious beliefs—by demanding that Kluge address students
with gender dysphoria by their preferred names, resign, or be terminated.

99. Defendants gave Mr. Kluge the untenable choice of violating his
conscience and sincere beliefs so he could provide for his family and pursue his
passion, or honoring his conscience and beliefs while losing his employment
and passion for music students.

100. Defendants effectively told Mr. Kluge to leave his religion outside of
the classroom or get out.

101. That hostile environment was severe and pervasive and adversely
altered Mr. Kluge’s working conditions.

102. Defendants acted recklessly or intentionally and violated Title VII.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 18 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 19 of 33 PagelD #: 90

Fourth Cause Of Action
Violation of Plaintiff's First Amendment Right to Freedom of Speech
Retaliation
(42 U.S.C. § 1983)

103. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

104. By punishing and threatening to punish Mr. Kluge for expressing his
views regarding gender dysphoria, Defendants have retaliated and are
retaliating against Mr. Kluge for exercising his First Amendment rights.

105. When Mr. Kluge communicated his views regarding gender dysphoria
through his choice of names and pronouns in his prospective interactions with
students and in his classroom, he was speaking on a matter of public concern,
engaging in speech related to teaching and scholarship, and engaging in
expression the First Amendment protects.

106. Mr. Kluge’s interest, as a teacher at a public high school, in
discussing matters of public concern in the context of teaching, scholarship,
and concern with students’ wellbeing outweighs Defendants’ interest in the
efficient provision of services.

107. Mr. Kluge’s speech on matters of public concern in the context of
teaching and scholarship never prevented Defendants from efficiently providing
services to the public (or even threatened to do so).

108. Defendants’ transgender policies and practices, their enforcement of

those policies and practices, and their threatened future enforcement of those

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 19 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 20 of 33 PagelD #: 91

policies and practices would deter a person of ordinary firmness from
exercising his rights of conscience and to free speech in the future.

109. Defendants have enforced their transgender policies against Mr. Kluge
because of the views he has expressed on matters of public concern in the
context of teaching and scholarship, expression that the First Amendment
protects.

110. Defendants’ transgender policies and their enforcement of those
policies violate Mr. Kluge’s right to free speech as guaranteed by the First
Amendment to the United States Constitution.

Fifth Cause of Action
Violation of Plaintiff's First Amendment Right to Freedom of Speech
Content and Viewpoint Discrimination
(42 U.S.C. § 1983)

111. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

112. Defendants subjected Mr. Kluge to discipline due to the content and
viewpoint of Mr. Kluge’s speech.

113. By punishing and threatening to punish Mr. Kluge for expressing his
views regarding gender dysphoria, Defendants have engaged in content and/or
viewpoint discrimination in violation of the First Amendment.

114. Defendants’ transgender policies and practices require officials to

evaluate the content and viewpoint of faculty expression to determine whether

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 20 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 21 of 33 PagelD #: 92

it constitutes discrimination or harassment and whether it creates a hostile
environment.

115. Defendants considered the content and viewpoint of Mr. Kluge’s
expression when they decided to enforce their transgender policies and
practices against him.

116. Defendants’ transgender policies and practices confer unbridled
discretion upon BCSC officials to discriminate based on content or viewpoint.

117. Defendants exercised this unbridled discretion when they punished
Mr. Kluge for expressing his views regarding gender identity.

118. Defendants’ transgender policies and practices and their enforcement
of those policies and practices are unconstitutionally over-broad because they
restrict a significant amount of constitutionally protected speech.

119. The over-breadth of Defendants’ transgender policies and practices
chilled Mr. Kluge’s speech, when he sought to engage in protected expression
in his interactions with students at school and in the classroom.

120. Mr. Kluge’s expression regarding gender dysphoria is protected by the
First Amendment.

121. By disciplining Mr. Kluge for allegedly violating their transgender
policies and practices, and terminating Kluge because he refused to use
transgender names and pronouns, Defendants have punished Mr. Kluge for

engaging in expression the First Amendment protects.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 21 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 22 of 33 PagelD #: 93

122. Defendants’ transgender policies and practices and their enforcement
of those policies violated Mr. Kluge’s right to free speech as guaranteed by the
First Amendment to the United States Constitution.

Sixth Cause Of Action

Violation of Plaintiff's First Amendment Right to Freedom of Speech
Compelled Speech
(42 U.S.C. § 1983)

123. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

124. By punishing and threatening to punish Mr. Kluge for refusing to
communicate a school corporation-mandated ideological message regarding
gender dysphoria, Defendants have attempted to compel Mr. Kluge’s speech, in
violation of his rights under the First Amendment.

125. Defendants’ transgender policies and practices and their enforcement
of those policies compelled Mr. Kluge to communicate messages about gender
dysphoria that would have violated his religious beliefs.

126. Defendants’ transgender policies and practices and their enforcement
of those policies and practices violated Mr. Kluge’s right to free speech as
guaranteed by the First Amendment to the United States Constitution.

Seventh Cause Of Action
Violation of Plaintiff's First Amendment Right to Free Exercise of Religion

(42 U.S.C. § 1983)

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 22 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 23 of 33 PagelD #: 94

127. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

128. By punishing and threatening to punish Mr. Kluge for exercising his
sincerely-held religious beliefs in the way he discusses issues regarding gender
dysphoria, Defendants have violated and are violating his right to free exercise
of religion under the First Amendment.

129. Mr. Kluge’s views and expression related to gender dysphoria are
motivated by his sincerely-held religious beliefs, are avenues through which he
exercises his religious faith, and constitute a central component of his
sincerely-held religious beliefs.

130. Expressing Defendants’ mandated message regarding gender
dysphoria would require Mr. Kluge to violate his sincerely-held religious beliefs.
131. Defendants’ transgender policies and related practices are neither
neutral nor generally applicable but allow Defendants to target religious

expression and activities specifically and to express hostility to such
expression.

132. Defendants’ transgender policies and related practices are neither
neutral nor generally applicable because they represent a system of
individualized assessments.

133. Defendants’ transgender policies and related practices are under-
inclusive, prohibiting some expression while allowing other expression equally

harmful to the Defendants’ asserted interests.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 23 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 24 of 33 PagelD #: 95

134. Defendants’ transgender policies and related practices burden several
of Mr. Kluge’s constitutional rights, including his rights under the First
Amendment (e.g., freedom of speech, freedom from retaliation, free exercise of
religion), the unconstitutional conditions doctrine, and the Fourteenth
Amendment (e.g., due process and equal protection).

135. Defendants violated Mr. Kluge’s right to free exercise of religion when
they applied their transgender policies and practices to discipline Mr. Kluge for
communicating his views on issues related to gender dysphoria and to compel
him to communicate views on those same subjects that violate his religious
beliefs.

136. Defendants’ transgender policies and their enforcement of those
policies violated Mr. Kluge’s right to free exercise of religion as guaranteed by
the First Amendment to the United States Constitution.

Eighth Cause Of Action
Violation of Plaintiffs’ Right to be Free from Unconstitutional Conditions
(42 U.S.C. § 1983)

137. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

138. By conditioning Mr. Kluge’s employment at BCSC on his willingness
to surrender various constitutional rights, Defendants have imposed and are
imposing an unconstitutional condition on him in violation of his First

Amendment rights.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 24 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 25 of 33 PagelD #: 96

139. Defendants’ transgender policies and practices and their enforcement
of those policies and practices impose an unconstitutional condition upon
faculty members’ right to free speech and their receipt of state benefits (e.g.,
avoiding disciplinary actions up to and including termination, and remaining a
teacher at a public high school).

140. Defendants’ transgender policies and practices and their enforcement
of those policies and practices impose an unconstitutional condition upon
faculty members’ right to free speech which is similar to requiring organized
prayer or requiring the pledge of allegiance in public schools.

141. Defendants’ transgender policies and practices and their enforcement
of those policies and practices violated Mr. Kluge’s right to free exercise of
religion as guaranteed by the First Amendment to the United States
Constitution.

142. Defendants’ transgender policies and practices and their enforcement
of those policies and practices require faculty members to surrender their
constitutionally protected rights to freedom of speech, free exercise of religion,
due process, and equal protection to avoid disciplinary actions up to and
including termination.

143. Defendants enforced their transgender policies and practices against
Mr. Kluge up to and including termination, making it clear that he could only
avoid disciplinary action if he surrendered his constitutionally protected rights
to freedom of speech, free exercise of religion, due process, and equal

protection.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 25 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 26 of 33 PagelD #: 97

144. Defendants’ transgender policies and practices and their enforcement
of those policies and practices violated Mr. Kluge’s right to be free from
unconstitutional conditions.

Ninth Cause Of Action
Violation of Plaintiff's Fourteenth Amendment
Right to Due Process of Law
(42 U.S.C. § 1983)

145. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

146. By threatening to punish and punishing Kluge under vague and over-
broad policies and practices, Defendants have violated and are violating Kluge’s
right to due process of law under the Fourteenth Amendment.

147. Defendants’ transgender policies and practices and their enforcement
of those policies and practices are over-broad because they encompass a
substantial amount of constitutionally protected speech.

148. Mr. Kluge’s expression regarding gender dysphoria is protected by the
First Amendment.

149. By terminating Mr. Kluge based on his objections to Defendants’
transgender policies and practices Defendants have punished Mr. Kluge for
engaging in expression the First Amendment protects.

150. Defendants terminated Mr. Kluge because of his religious-based
objections to Defendants’ transgender policies and practices, and in so doing,

punished him for engaging in a wide variety of constitutionally protected

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 26 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 27 of 33 PagelD #: 98

expression in violation of Mr. Kluge’s right to due process of law under the
Fourteenth Amendment.

151. Defendants’ transgender policies and related practices are
unconstitutionally vague because they grant BCSC officials unbridled
discretion in deciding what constitutes “gender dysphoria” and “gender
dysphoria discrimination,” because they utilize terms that are inherently
subjective and elude any precise or objective definition that would be
consistent from one official, teacher, or student to another, and because they
are incapable of providing meaningful guidance to Defendants.

152. The lack of objective criteria, factors, or standards in Defendants’
transgender policies and practices renders these policies and practices
unconstitutionally vague and in violation of Mr. Kluge’s right to due process of
law under the Fourteenth Amendment.

Tenth Cause Of Action
Violation of Plaintiff's Fourteenth Amendment
Right to Equal Protection of the Law
(42 U.S.C. § 1983)

153. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

154. By punishing and threatening to punish Mr. Kluge for expressing his
views regarding gender dysphoria when they do not punish teachers who

express opposite views on the same subject, Defendants have violated and are

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 27 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 28 of 33 PagelD #: 99

violating Mr. Kluge’s right to equal protection of the law under the Fourteenth
Amendment.

155. Mr. Kluge was similarly situated to other employees at the school
corporation.

156. Defendants take no disciplinary action against employees who
support and endorse the concepts of gender dysphoria, but they take
disciplinary action against teachers, like Mr. Kluge, who refuse to endorse
those concepts.

157. Defendants’ transgender policies and practices have also been applied
to discriminate intentionally against Mr. Kluge’s rights to freedom of speech,
right to be free from compelled speech, free exercise of religion, right to be free
from unconstitutional conditions, and right to due process of law. Thus,
discriminatory intent is presumed.

158. Defendants’ transgender policies and related practices burden Mr.
Kluge’s fundamental rights, target a suspect class (i.e., religion), and have no
rational basis.

159. Defendants’ transgender policies and related practices are under-
inclusive, prohibiting some expression while allowing other expression equally
harmful to the school corporation’s asserted interests.

160. Defendants applied their transgender policies and related practices to
Mr. Kluge in a discriminatory and unequal manner, granting other teachers the

right to express their views on issues related to gender dysphoria, while

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 28 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 29 of 33 PagelD #: 100

denying that right to Mr. Kluge, in violation of his right to equal protection of
the law under the Fourteenth Amendment.
Eleventh Cause Of Action
Violation of Plaintiff's Rights of Conscience and
Free Exercise of Religion
(Indiana Const. Art. 1, §§ 2 and 3)

161. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

162. By punishing and threatening to punish Mr. Kluge for exercising his
sincerely held religious beliefs according to the dictates of his own conscience
in the way he addresses issues regarding gender dysphoria, Defendants have
violated and are violating his right to free exercise of religion under Article 1, §§
2 and 3, of the Indiana Constitution.

163. The religious convictions Kluge expressed and which he sought to live
by are sincerely held religious beliefs.

164. Defendants have infringed on Kluge’s right to engage freely in his
religious convictions and practices by enforcing their transgender policies and
practices to force him to express views on gender dysphoria that conflict with
his religious beliefs and that force him to violate his conscience and religious
convictions by expressing their preferred views on gender dysphoria.

165. Defendants’ transgender policies and related practices do not serve

any government interests of sufficient magnitude to override Mr. Kluge’s right

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 29 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 30 of 33 PagelD #: 101

to live according to the dictates of his faith and according to his own
conscience.

166. Defendants’ transgender policies and their enforcement of those
policies violate Mr. Kluge’s right to free exercise of religion as guaranteed by
Article 1, §§ 2 and 3, of the Indiana Constitution.

Twelfth Cause Of Action
Violation of Indiana Common Law
Intentional Infliction of Emotional Distress

167. Mr. Kluge repeats and realleges each of the allegations contained in
paragraphs 1 through 90 of this Complaint.

168. By removing Mr. Kluge’s previous accommodation for his sincerely
held religious beliefs, threatening Mr. Kluge with termination if he did not use
transgender preferred names and pronouns or resign, and refusing to
accommodate his sincerely held religious beliefs against using transgender
names and pronouns, and by violating Mr. Kluge’s rights under Title VI, and
the United States and the Indiana Constitutions, and Defendants have
intentionally caused Mr. Kluge to suffer severe emotional distress.

Thirteenth Cause Of Action
Violation of Indiana Common Law
Fraud
169. Mr. Kluge repeats and realleges each of the allegations contained in

paragraphs 1 through 90 of this Complaint.

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 30 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 31 of 33 PagelD #: 102

170. Defendants intentionally and knowingly falsely misrepresented to Mr.
Kluge material facts, i.e., that he could submit a conditional resignation with
the intent that Mr. Kluge rely upon those misrepresentations to his detriment.

171. Defendants made a material misrepresentation of existing fact—that
Mr. Kluge could submit a conditional resignation—with the intention that Mr.
Kluge would rely upon its misrepresentations; and Defendants acted with
malice, oppression, and fraud.

172. Mr. Kluge reasonably relied upon Defendants’ knowing, affirmative,
and active false representations.

173. Asa direct and proximate result of the Defendants’ false
representations, Mr. Kluge has suffered actual damages.

Prayer For Relief

174. Mr. Kluge respectfully prays this Court advance this case on the
docket, order a hearing at the earliest practicable date, cause this case to be
expedited and upon such hearing to enter judgment as follows:

a. Enter a declaratory judgment that the Defendants’ policies and
practices are in violation of Title VII, the United States Constitution, the
Indiana Constitution, and the common law of the State of Indiana;

b. Enter preliminary and permanent injunctions ordering Defendants
to reinstate Mr. Kluge with full back-pay and benefits, and prohibiting
Defendants and their agents, officials, servants, employees, and any
other persons acting on their behalf from enforcing Defendants’ policies

and practices to prohibit Mr. Kluge from expressing his views regarding

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 31 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 32 of 33 PagelD #: 103

gender dysphoria or to punish him for expressing those views, including
addressing and referring to students based on their biological sex; and
ordering Defendants to take such affirmative action as is necessary to
purge Mr. Kluge’s personnel file of any reference to the punishment they
imposed on him, and to ensure that the effects of these unlawful
employment practices are eliminated and do not continue to affect Mr.
Kluge's employment opportunities with Defendants;

c. Order Defendants to take such affirmative action as is necessary to
purge Mr. Kluge’s personnel file of any reference to the punishment they
imposed on him, and to ensure that the effects of these unlawful
employment practices are eliminated and do not continue to affect
employment opportunities with Defendants or other potential employers;

d. Award Mr. Kluge nominal, compensatory, and punitive damages
for Defendants’ constitutional, statutory, and common-law violations, all
in an amount to be determined at trial;

e. Award Mr. Kluge prejudgment interest, costs, and reasonable
attorney's fees as provided by 42 U.S.C. 8§ 2000e-5(k) and 1988; and

f. Grant such other and further relief as is just and proper.

Demand For Trial By Jury
175. Pursuant to Fed.R.Civ.P. 38(b), Mr. Kluge demands a trial by jury on
all claims so triable.

Respectfully submitted,

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 32 of 33
Case 1:19-cv-02462-JMS-DLP Document 15 Filed 07/15/19 Page 33 of 33 PagelD #: 104

s/ Michael J. Cork
Michael J. Cork, Esq.

5754 N. Delaware Street
Indianapolis, Indiana 46220-2528
317-517-4217

email: corkO@icloud.com

Attorney for Plaintiff, John M. Kluge

s/ Roscoe Stovall, Jr.

Roscoe Stovall, Jr.

456 N. Meridian Street

Suite 507

Indianapolis, IN 46204
317-831-3999
rstovall@roscoelaw.com

Attorney for Plaintiff, John M. Kluge

s/ Kevin E. Green

Kevin E. Green

450 N. Meridian Street

Suite 1517

Indianapolis, IN 46204
317-437-5002

keglegal@aol.com

Attorney for Plaintiff, John M. Kluge

CERTIFICATE OF SERVICE

I certify that on this 15th day of July, 2019, an accurate copy of the

foregoing was filed electronically via the Court’s Electronic filing system. Notice

of this filing was sent to the following persons by operation of the Court’s

Electronic filing system:

Andrew P. Pinegar

Brent R. Borg

Church Church Hittle + Antrim Church Church Hittle + Antrim

Two North Ninth Street
Noblesville, IN 46060

Apinegar@cchalaw.com

Two North Ninth Street
Noblesville, IN 46060

bborg@cchalaw.com

s/ Michael J. Cork
Michael J. Cork

 

Kluge v. Brownsburg Community School Corporation et al; 1:19-cv-2462;
First Amended Complaint and Jury Demand Page 33 of 33
